Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of November 20, 2009 by and among MEMC Electronic Materials, Inc., a Delaware
corporation (the “Company”); the Representatives of the Unitholders (the
“Representatives”) as defined under that certain Agreement and Plan of Merger
dated as of October 22, 2009, as amended, by and among the Company, Sierra
Acquisition Sub, LLC, a Delaware limited liability company and indirect and
wholly owned subsidiary of Parent, Sun Edison LLC, a Delaware limited liability
company (the “LLC”), and the Representatives named therein (the “Merger
Agreement”); and each of the Preferred Unitholders (as that term is defined in
the Merger Agreement).

The parties hereby agree as follows:

1.         CERTAIN DEFINITIONS.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement.  As used in this Agreement,
the following terms shall have the following meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 “Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

“Earnout Consideration Shares” shall mean the shares of Common Stock issued to
the Unitholders as “Earnout Consideration” pursuant to the Merger Agreement or
as “Blocker Earnout Consideration” pursuant to the Blocker Purchase Agreements.

“Escrow Agreement” shall mean the Indemnity Escrow Agreement, dated as of the
date hereof, by and among the Company, the Representatives and U.S. Bank
National Association, as escrow agent.

“Escrow Consideration Shares” shall mean the shares of Common Stock issued and
distributed to the Unitholders as “Escrowed Shares” pursuant to the Escrow
Agreement.

“Initial Consideration Shares” shall mean the shares of Common Stock issued to
the Unitholders as “Preferred Unitholder Initial Stock Payment” pursuant to the
Merger Agreement or as “Blocker Net Merger Consideration” pursuant to Section
1.1(a) of the Blocker Purchase Agreements.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

--------------------------------------------------------------------------------



“Registrable Securities” shall mean the Shares and any other securities issued
or issuable in exchange for the Shares; provided that a security shall cease to
be a Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale by
the Unitholder (other than a Unitholder that is an Affiliate of the Company)
pursuant to Rule 144 without being subject to a volume limitation.

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such Registration Statement, including the Initial
Registration Statement, the Earnout Registration Statement and the Escrow
Registration Statement.

“Representatives” has the meaning set forth in the Merger Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Shares” means the Initial Consideration Shares, the Earnout Consideration
Shares and the Escrow Consideration Shares.

“Unitholder” means a holder of any of the LLC’s Class A Units, Class B Units,
Class C Units or Class D Units, or any Blocker Unitholder, for which the
Representatives act as attorney-in-fact pursuant to the terms of the Merger
Agreement or the Blocker Purchase Agreements and who has irrevocably elected to
receive Initial Consideration Shares and Earnout Consideration Shares in lieu of
cash pursuant to the terms of the Merger Agreement and the Blocker Purchase
Agreements.

“WKSI” means a well-known seasoned issuer as defined under Rule 405 of the
Securities Act.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2.         REGISTRATION.

(a)        Registration Statements. 

(i)         Promptly following the closing of the merger contemplated by the
Merger Agreement (but in no event more than two (2) Business Days after such
closing), the Company shall prepare and file with the SEC one Registration
Statement on Form S-3 (or, if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Initial Consideration Shares, subject to the
Representatives’ consent), pursuant to Rule 415 under the Securities Act,
covering the resale of the Initial Consideration Shares on a delayed or
continuous basis (the “Initial Registration Statement”).  Such Initial
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Initial
Consideration Shares.  The Initial Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Representatives and the
Representatives’ designated counsel a reasonable time prior to its filing or
other submission.



--------------------------------------------------------------------------------





(ii)        Promptly following the issuance of the Earnout Consideration Shares
pursuant to the Merger Agreement (but in no event more than two (2) Business
Days after such issuance), the Company shall prepare and file with the SEC one
Registration Statement on Form S-3, or an amendment or supplement to an existing
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Earnout Consideration Shares, subject to the
Representatives’ consent), pursuant to Rule 415 under the Securities Act,
covering the resale of the Earnout Consideration Shares on a delayed or
continuous basis (the “Earnout Registration Statement”).  Such Earnout
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Earnout
Consideration Shares.  The Earnout Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Representatives and the
Representatives’ designated counsel a reasonable time prior to its filing or
other submission.

(iii)       Promptly following the distribution of the Escrow Consideration
Shares to the applicable Unitholders pursuant to the Escrow Agreement (but in no
event more than two (2) Business Days after such distribution), the Company
shall prepare and file with the SEC one Registration Statement on Form S-3, or
an amendment or supplement to an existing Registration Statement on Form S-3
(or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Earnout Consideration Shares, subject to the Representatives’ consent),
pursuant to Rule 415 under the Securities Act, covering the resale of the
Earnout Consideration Shares on a delayed or continuous basis (the “Escrow
Registration Statement”).  Such Escrow Registration Statement also shall cover,
to the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Escrow Consideration Shares.  The Escrow Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Representatives and the Representatives’ designated counsel a reasonable time
prior to its filing or other submission.

(b)       Expenses.  The Company will pay all expenses incurred by it in
connection with each registration, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold and fees of
the Representatives’ and Unitholders’ counsel.

(c)       Effectiveness.

(i)         If the Company is eligible as a WKSI, the Registration Statements
shall utilize the automatic shelf registration process under Rule 415 and Rule
462. If the Company is not a WKSI or is otherwise ineligible to utilize the
automatic shelf registration process, the Company shall use commercially
reasonable efforts to have each Registration Statement declared effective as
soon as practicable following the filing thereof.  The Company shall notify the
Representatives by facsimile or e-mail as promptly as practicable after any
Registration Statement is declared effective and shall as soon as reasonably
practicable provide the Representatives, without charge, with such number of
copies of any related Prospectus (including any amendments, supplements and
exhibits) and such other documents (including any documents incorporated into
the Registration Statement) as the Representatives may reasonably request in
order to facilitate the sale or other disposition of the securities covered
thereby.  The Company represents and warrants that it is a WKSI as of the date
hereof.



--------------------------------------------------------------------------------





(ii)        Notwithstanding anything to contrary, the Company may delay, suspend
the use of or withdraw any Registration Statement or qualification of
Registrable Securities if Company in good faith determines that any such
Registration Statement, or the use thereof, would materially and adversely
affect any material corporate event or would otherwise require disclosure of
nonpublic information which the Company determines, in its reasonable judgment,
is not in the best interests of the Company at such time, or, if the Company
determines, in its reasonable judgment, that an event described in Section 3(h)
has occurred (each, an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Representatives and the Unitholders in writing of the
existence of (but in no event, without the prior written consent of the
Representatives, shall the Company disclose to the Representatives any of the
facts or circumstances regarding) the event giving rise to an Allowed Delay,
provided that the Company shall not be required to disclose material nonpublic
information to the Representatives, (b) advise the Representatives and the
Unitholders in writing that all sales must cease under the Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable. 
Notwithstanding anything herein to the contrary, the Company covenants and
agrees that the Company’s rights to delay or suspend the use of any Registration
Statement or qualification of Registrable Securities during the pendency of any
Allowed Delay shall not, in the aggregate, cause the Unitholders to be required
to suspend sales of Registrable Shares pursuant to the Registration Statement or
relieve the Company of its obligation to file, amend or supplement and maintain
the effectiveness of a Registration Statement for longer than ninety (90) days
during any twelve (12) month period.

3.         COMPANY OBLIGATIONS.  THE COMPANY WILL USE COMMERCIALLY REASONABLE
EFFORTS TO EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES IN ACCORDANCE
WITH THE TERMS HEREOF, AND PURSUANT THERETO THE COMPANY WILL, AS EXPEDITIOUSLY
AS POSSIBLE:

(a)       use commercially reasonable efforts to cause such Registration
Statement to remain continuously effective for a period that will terminate upon
the earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement as amended from time to time, have been sold, (ii) the
date on which all Registrable Securities covered by such Registration Statement
(other than with respect to Registrable Securities owned by Affiliates of the
Company) may be sold pursuant to Rule 144 without being subject to any volume
limitation or (iii) with respect to the Initial Registration Statement, one (1)
year from the closing of the Merger Agreement, with respect to the Earnout
Registration Statement, one (1) year from the issuance of the Earnout
Consideration Shares pursuant to the Merger Agreement  and with respect to the
Escrow Registration Statement, one (1) year from the distribution of Escrow
Consideration Shares pursuant to the Escrow Agreement (the “Effectiveness
Period”); 

(b)       prepare and file with the SEC such amendments, prospectus supplements
or post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the period
specified in Section 3(a) and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby and, upon fifteen (15) Business Days’ notice, shall
file any supplement or amendment to the Registration Statement and Prospectus
with respect to the plan of distribution or a Unitholder’s ownership interests
in his, her or its registrable Shares that is reasonably necessary to permit the
sale of such Registrable Shares pursuant to the Registration Statement;

--------------------------------------------------------------------------------



(c)       provide copies to and permit the Representatives’ counsel to review
each Registration Statement and all amendments and supplements thereto no fewer
than  seven (7) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects based upon such counsel’s
belief that such Registration Statement is not in compliance with applicable
laws, rules or regulations or contains a material misstatement or omission;

(d)       furnish to the Representatives and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one (1) copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Representatives may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Unitholders that are covered by the related Registration
Statement;

(e)       use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

(f)        prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify, or exempt therefrom, or
cooperate with the Representatives and their counsel in connection with the
registration or qualification, or exemption therefrom, of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Representatives and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g)       use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed and use commercially reasonable
efforts to maintain such listing;

(h)       immediately notify the Representatives and the Unitholders in writing,
at any time when a Prospectus relating to Registrable Securities is required to
be delivered under the 1933 Act, upon discovery that, or upon the happening of
any event or the passage of time as a result of which, the Prospectus included
in a Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, and at the request of the Representatives or
any Unitholder, promptly prepare and furnish to the Representatives or such
Unitholder a reasonable number of copies of a supplement to or an amendment of
such Prospectus or the Registration Statement as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

--------------------------------------------------------------------------------



(i)        use commercially reasonable efforts to make and keep public
information available, as that term is understood and defined in Rule 144 under
the 1933 Act, at all times; and

(j)        otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder.

4.         OBLIGATIONS OF THE REPRESENTATIVES AND THE PREFERRED UNITHOLDERS.

(a)       Each of the Preferred Unitholders and the Representatives shall
furnish in writing to the Company such information regarding itself, the Company
securities held by each of them (including Registrable Securities) and, in the
case of the Representatives such information concerning each of the other
Unitholders, and the intended method of disposition of the Registrable
Securities held by them, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.  At
least ten (10) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify the Representatives and the
Preferred Unitholders of the information the Company requires in order to have
the Registrable Securities included in the Registration Statement.  The
Representatives and the Preferred Unitholders shall provide such information to
the Company at least three (3) Business Days prior to the first anticipated
filing date of such Registration Statement.  The Company shall not be required
to include any Registrable Securities of any Unitholder in a Registration
Statement if required information from such Unitholder is not furnished to the
Company within the three (3) Business Days.

(b)       The Representatives and each of the Preferred Unitholders agree to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Representatives and the Preferred Unitholders have notified the Company in
writing of their election to exclude all of the Registrable Securities from such
Registration Statement.

(c)       The Representatives and each of the Preferred Unitholders agree that,
upon receipt of any notice (which may be oral as long as written notice is
provided by the next day) from the Company of either (i) the commencement of an
Allowed Delay pursuant to Section 2(c)(ii) or (ii) the happening of an event
pursuant to Section 3(h) hereof, the Preferred Unitholders will immediately
discontinue, and the Representatives will immediately notify all other
Unitholders to discontinue, the disposition of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities, until
otherwise notified in writing by the Company or until the Unitholders’ receipt
of the copies of the supplemented or amended prospectus filed with the SEC and
until any related post-effective amendment is declared effective and, if so
directed by the Company, the Representatives and the Preferred Unitholders shall
deliver or cause to be delivered to the Company (at the expense of the Company)
or destroy or cause to be destroyed (and deliver to the Company a certificate of
destruction) all copies in each Representative’s or Preferred Unitholder’s
possession of the Prospectus covering the Registrable Securities current at the
time of receipt of notice of an event described in Section 3(h) hereof.  The
address of each Preferred Unitholder is as set forth on the signature pages
hereto and the Representatives will deliver a list of all other Unitholders and
their respective mailing addresses as of the signing of this Agreement.

(d)       Each of the Preferred Unitholders covenant and agree, and the
Representatives covenant and agree that they will comply (and, in the case of
the Representatives, will instruct the other Unitholders to comply) with the
prospectus delivery requirements of the 1933 Act as applicable in connection
with sales of Registrable Securities pursuant to the Registration Statement.

--------------------------------------------------------------------------------



(e)       Neither the Representatives nor any Unitholder may use any
confidential information received by them pursuant to this Agreement or the
Merger Agreement (including, without limitation, any notice referred to in
Section 2(c)(ii) or 3(h) hereof) in violation of the 1934 Act or other
applicable state or federal securities law or reproduce, disclose, or
disseminate such information to any other person (other than his or her
attorneys, agents and representatives having a need to know, and then only if
they expressly agree to be bound hereby), unless such information has been made
available to the public generally (other than by such recipient in violation
hereof) or such recipient is required to disclose such information by a
governmental body or regulatory agency or by law in connection with a
transaction that is not otherwise prohibited hereby, and then only after
reasonable notice to the Company and it has been provided a reasonable
opportunity to object to such disclosure, with the reasonable cooperation and
assistance of such Representative or Unitholder. Each of the Preferred
Unitholders and the Representatives agree to comply (and, in the case of the
Preferred Unitholders, to cause each Unitholder to comply) with the 1933 Act and
other applicable laws in connection with the offer or sale of any Registrable
Securities. The obligations in this Section 4(f) shall survive the expiration or
termination of this Agreement.

5.         INDEMNIFICATION.

(a)       Indemnification by the Company.  The Company will indemnify and hold
harmless, to the fullest extent permitted by law, the Representatives and the
Unitholders, and their respective officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls the
Representatives or any Unitholder (each, a “Holder Indemnitee” and collectively,
the “Holder Indemnitees’) within the meaning of the 1933 Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company or any written
information furnished by the Company filed, in any state or other jurisdiction
in order to qualify any or all of the Registrable Securities under the
securities laws thereof (any such application, document or information herein
called a “Blue Sky Application”); (iii) the omission or alleged omission to
state in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (iv) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state or (v) any
violation or alleged violation by the Company of the 1933 Act, the 1934 Act, any
state securities law, any rule or regulation promulgated under the 1933 Act, the
1934 Act or any state securities law and, in all such cases, will reimburse the
Holder Indemnitees for any legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
regarding a Holder Indemnitee furnished by such Holder Indemnitee in writing
specifically for use in such Registration Statement or Prospectus, or in the
case of an occurrence of an Allowed Delay or of an event of the type specified
in Section 3(h), the use by such Holder Indemnitee of an outdated or defective
Prospectus after the Company has notified the Representatives and the
Unitholders in writing that the Prospectus is outdated or defective and prior to
the receipt by the Representatives and the Unitholders of an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of such amended or supplemented Prospectus the misstatement or omission
giving rise to such liability would have been corrected. 

--------------------------------------------------------------------------------



(b)       Indemnification by the Unitholders.  Each of the Preferred Unitholders
agree, and the Representatives agree on behalf of the other Unitholders, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expense (including reasonable attorney fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent that such untrue
statement or omission is contained in any information regarding a Holder
Indemnitee furnished in writing by such Holder Indemnitee to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto, or in the case of an occurrence of an Allowed
Delay or an event of the type specified in Section 3(h), the use by such Holder
Indemnitee of an outdated or defective Prospectus after the Company has notified
the Representatives and the Unitholders in writing that the Prospectus is
outdated or defective and prior to the receipt by the Representatives and the
Unitholders of an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the amended or supplemented Prospectus the
misstatement or omission giving rise to such liability would have been
corrected.  In no event shall the liability of any Unitholder be greater in
amount than the dollar amount of the proceeds received by such Unitholders upon
the sale of the Registrable Securities included in the Registration Statement
giving rise to such indemnification obligation.

(c)       Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to promptly assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties except to the extent that
based upon advice of counsel, a conflict of interest exists between the
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

(d)       Contribution.  If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 5 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.



--------------------------------------------------------------------------------





6.         MISCELLANEOUS.

(a)       Actions by the Representatives.  The Company acknowledges and agrees
that, at all times, an agreement between at least two of the three
Representatives shall be required for the Representatives to take any action or
to give any consent in their capacity as the Representatives (on behalf of the
Unitholders). 

(b)       Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company, the Representatives and the Preferred
Unitholders.  The Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company shall
have obtained the written waiver of the Representatives and the Preferred
Unitholders of, or the Representatives’ (or in the case of a Preferred
Unitholder, the Preferred Unitholder’s) consent to, such amendment, action or
omission to act.

(c)       Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.1 of the Merger
Agreement.

(d)       Assignments and Transfers by the Representatives and the Unitholders. 
This Agreement may not be assigned by the Preferred Unitholders or the
Representatives except that the Representatives may assign this Agreement (i) to
each and all of the Unitholders who are not original signatories hereto who then
hold Registrable Securities and shall agree in writing to be bound by the terms
and conditions of this Agreement and who execute a counterpart hereto and
provide the same to the Company, provided that the Company consents to such
assignment prior to its effectiveness or (ii) to any successor Representative in
accordance with the terms of the Merger Agreement.

(e)       Assignments and Transfers by the Company.  This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Representatives, provided, however, that the
Company shall assign its rights and delegate its duties hereunder to any
surviving or successor corporation in connection with a merger or consolidation
of the Company with another corporation, or a sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Representatives or any
Unitholder after notice duly given by the Company to the Representatives and the
Unitholders.

(f)        Successors and Assigns; Benefits of the Agreement.  Subject to
Section 6(d) above, the terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.  Without limitation of the foregoing, all rights, obligations and
liabilities of the Representatives hereunder arising as of and after the date
any successor Representative is named in accordance with the Merger Agreement
shall be automatically transferred to any such successor Representative. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement; provided, however, that each of the Unitholders is expressly intended
to be a third party beneficiary of this Agreement . 

--------------------------------------------------------------------------------



(g)       Counterparts; Faxes; PDF.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile or by e-mail delivery of an executed document in
Portable Document Format (PDF), which shall be deemed an original.

(h)       Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)        Governing Law; Waiver of Jury Trial.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to the choice of law principles thereof.  EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

(j)        Termination.  The Preferred Unitholders represent and warrant to the
Company that on the date hereof they collectively own at least 60% of the
“Registrable Securities” under and as defined in the Registration Rights
Agreement, dated as of June 15, 2006, as amended on May 26, 2007, September 4,
2007, December 28, 2007, March 4, 2008, April 22, 2008, June 26, 2008, September
29, 2008 and February 27, 2009 by and among the LLC, GSFS Investments I Corp.
and certain other holders of units of the LLC identified therein (the “LLC
Registration Rights Agreement”).  The Preferred Unitholders and the LLC hereby
agree that effective on the date hereof the LLC Registration Rights Agreement
shall be amended to be terminated and of no further force or effect.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement or caused their duly authorized officers to execute this
Agreement as of the date first above written.

 

Company:

MEMC Electronic Materials, Inc.

 

 

 

 

 

 

 

By:

/s/ Bradley D. Kohn

 

Name:

Bradley D. Kohn

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

Representatives:

 

 

 

 

/s/ Carlos Domenech

 

Carlos Domenech

 

 

 

 

 

 

 

 

 

 

/s/ Peter J. Lee

 

Peter J. Lee

 

 

 

 

 

 

 

 

 

 

/s/ Thomas Melone

 

Thomas Melone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continue On Next Page]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

ALLCO AMERICAN CAPITAL LIMITED LLC

 

 

 

 

 

 

 

By:

/s/ Thomas Melone

 

Name:

Thomas Melone

 

Title:

President

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

APPLIED VENTURES, LLC

 

 

 

 

 

 

 

By:

/s/ J. Christopher Moran

 

Name:

J. Christopher Moran

 

Title:

Vice President, General Manager

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

BLACK RIVER CEI SUBSIDIARY 6 LLC

 

 

 

 

By:

Black River Asset Management LLC

 

Its:

Manager

 

 

 

 

 

 

 

By:

/s/ Eric Larson

 

Name:

Eric Larson

 

Title:

Principal

 

 

 

 

 

 

 

 

 

Preferred Unitholder:

BLACK RIVER COMMODITY CLEAN ENERGY
INVESTMENT FUND LLC

 

 

 

 

By:

Black River Asset Management LLC

 

Its:

Manager

 

 

 

 

 

 

 

By:

/s/ Eric Larson

 

Name:

Eric Larson

 

Title:

Principal

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

BUZBY-VASAN 1997 TRUST

 

 

 

 

 

 

 

By:

/s/ David Buzby

 

Name:

David Buzby

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Christopher Cook

 

Christopher Cook

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Manoj Dengla

 

Manoj Dengla

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

FTF FAMILY LLC

 

 

 

 

 

 

 

By:

/s/ Gertrude L. Fike

 

Name:

Gertrude L. Fike

 

Title:

Manager

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

GREYLOCK XII HOLDINGS, LLC

 

 

 

 

By:

Greylock XII Limited
Partnership, Authorized Member

 

 

 

 

By:

Greylock XII GP LLC, General Partner

 

 

 

 

By:

/s/ Donald A. Sullivan

 

Name:

Donald A. Sullivan

 

Title:

Administrative Partner

 

 

 

 

 

Preferred Unitholder:

GREYLOCK XII PRINCIPALS, LLC

 

 

 

 

By:

Greylock Management Corporation,
Sole Member

 

 

 

 

By:

/s/ Donald A. Sullivan

 

Name:

Donald A. Sullivan

 

Title:

Treasurer

 

 

 

 

 

Preferred Unitholder:

GREYLOCK XII LIMITED PARTNERSHIP

 

 

 

 

By:

Greylock XII GP LLC, its General Partner

 

 

 

 

By:

/s/ Donald A. Sullivan

 

Name:

Donald A. Sullivan

 

Title:

Administrative Partner

 

 

 

 

 

Preferred Unitholder:

GREYLOCK XII-A LIMITED PARTNERSHIP

 

 

 

 

By:

Greylock XII GP LLC, its General Partner

 

 

 

 

By:

/s/ Donald A. Sullivan

 

Name:

Donald A. Sullivan

 

Title:

Administrative Partner

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

H INVESTMENT COMPANY LLC

 

 

 

 

 

 

 

By:

/s/ Martin T. Hart

 

Name:

Martin T. Hart

 

Title:

Manager

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

HSH NORDBANK AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Louis Iaconetti          /s/ Michael Pepe

 

Name:

Louis Iaconetti              Michael Pepe

 

Title:

Senior Vice President    Senior Vice President

 

 

                                      HSH Nordbank AG, NY Branch

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Brian Jacohck

 

Brian Jacohck

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Claire Broido Johnson

 

Claire Broido Johnson

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

MAP ROYALTY, INC.

 

 

 

 

 

 

 

By:

/s/ Jane Woodward

 

Name:

Jane Woodward

 

Title:

CEO and CIO

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

MISSIONPOINT SE PARALLEL FUND, L.P.

 

 

 

 

By:

MPCP I GP, LLC

 

Its:

General Partner

 

 

 

 

By:

MissionPoint Capital Partners, LLC

 

Its:

Manager

 

 

 

 

By:

/s/ Mark Schwartz

 

Name:

Mark Schwartz

 

Title:

Executive Committee Member

 

 

 

 

By:

/s/ Mark Cirilli

 

Name:

Mark Cirilli

 

Title:

Executive Committee Member

 

 

 

 

Preferred Unitholder:

MISSIONPOINT SE PARALLEL ALTERNATIVE FUND, L.P.

 

 

 

 

By:

MPCP I GP, LLC

 

Its:

General Partner

 

 

 

 

By:

MissionPoint Capital Partners, LLC

 

Its:

Manager

 

 

 

 

By:

/s/ Mark Schwartz

 

Name:

Mark Schwartz

 

Title:

Executive Committee Member

 

 

 

 

By:

/s/ Mark Cirilli

 

Name:

Mark Cirilli

 

Title:

Executive Committee Member

 

 

 

 

Preferred Unitholder:

MISSIONPOINT SE PARALLEL FUND, LLC

 

 

 

 

By:

MissionPoint SE Parallel Alternative Fund, LP

 

Its:

Manager

 

 

 

 

By:

MPCP I GP, LLC

 

Its:

General Partner

 

 

 

 

By:

MissionPoint Capital Partners, LLC

 

Its:

Manager

 

 

 

 

By:

/s/ Mark Schwartz

 

Name:

Mark Schwartz

 

Title:

Executive Committee Member

 

 

 

 

By:

/s/ Mark Cirilli

 

Name:

Mark Cirilli

 

Title:

Executive Committee Member

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Brian Robertson

 

Brian Robertson

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Jigar H. Shah

 

Jigar H. Shah

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ John W. Weiser

 

John W. Weiser

 

 

 

 

 

 

 

 

Preferred Unitholder:

JOHN W. WEISER 2007 GRAT

 

 

 

 

 

 

 

By:

/s/ John W. Weiser

 

Name:

John W. Weiser

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

/s/ Christopher Whitman

 

Christopher Whitman

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

--------------------------------------------------------------------------------



 

 

 

 

Preferred Unitholder:

JAMES R. ZARLEY FAMILY TRUST

 

 

 

 

 

 

 

By:

/s/ James R. Zarley

 

Name:

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

[Signature Page To Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 